Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 19, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  128623-5                                                                                            Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  DAYLE TRENTADUE, as Personal                                                                        Robert P. Young, Jr.
  Representative of the Estate of                                                                     Stephen J. Markman,
                                                                                                                     Justices
  MARGARETTE F. EBY, Deceased,
               Plaintiff-Appellee,
  v                                                                SC: 128623, 128624, 128625
                                                                   COA: 252155, 252207, 252209
                                                                   Genesee CC: 02-074145-NZ
  BUCKLER AUTOMATIC LAWN
  SPRINKLER COMPANY, SHIRLEY
  GORTON, LAURENCE W. GORTON,
  JEFFREY GORTON, VICTOR NYBERG,
  TODD MICHAEL BAKOS and CARL
  L. BEKOFSKE, as Personal Representative
  of the Estate of RUTH R. MOTT, Deceased,
                 Defendants,
  and
  MFO MANAGEMENT COMPANY,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 5, 2005
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties are
  directed to include among the issues to be briefed whether the Court of Appeals
  application of a common law discovery rule to determine when plaintiff’s claims accrued
  is inconsistent with or contravenes MCL 600.5827, and whether previous decisions of
  this Court, which have recognized and applied such a rule when MCL 600.5827 would
  otherwise control, should be overruled.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 19, 2006                       _________________________________________
         s0712                                                                Clerk